DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art. Currently, the abstract discloses a liner-removing tool and what the components it comprises, however the abstract does not recite what the improvement by the components or the tool as a whole is to the art it pertains.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7 is objected to because of the following informalities: Claim 7 recites “the liner”, examiner suggest amending the claim to “protective liner” for claim language consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for 
Regarding claim 3, the claim recites “between about 0mm and 4mm”, it is unclear if the working ranges recited are actually between 0mm and 4mm, slightly above 0mm and 4mm etc. Therefore, the claim has been rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hedtke, JR. et al US20110283790 (hereinafter “Hedtke”).
Regarding claim 1, Hedtke discloses a liner-removing tool (apparatus-106) for peeling a protective liner (backing-904) secured to a wheel-balancing weights strip (material-908), the liner-removing tool comprising a liner peeler (system-910 comprising: a liner-contacting portion (roller-912 and tensioner system-916) for engaging the protective liner secured to the wheel- balancing weights strip, the liner peeler being movable between a liner-contacting position (paragraph-0145 discloses a contact position detected by position sensor assembly-919), for 
Regarding claim 2, Hedtke discloses the liner-contacting portion (roller-912 and tensioner system-916) is moved adjacent a sticky portion layer (backing-904 covers the sticky portion before removal of the backing) of the wheel-balancing weights strip (material-908) when the liner peeler is in the liner-contacting position. (9A-H, Paragraph 0142-0147)
Regarding claim 4, Hedtke discloses the liner peeler (roller-912 and tensioner system-916 rotate) is pivotably movable about a peeler axis between the liner-contacting position (paragraph-0145 discloses a contact position detected by position sensor assembly-919) and the liner-removing position (assembly-914 and roller-917).
Regarding claim 7, Hedtke discloses once the liner (backing-904) is unsecured from the wheel-balancing weights strip (material-908), the protective liner is routed with a liner-guiding edge. (Paragraph 0147)
Regarding claim 8, Hedtke discloses the protective liner (backing-904) is unsecured from the wheel-balancing weights strip (material-908), the protective liner is routed with a liner guide (guide-921). (Paragraph 0145)
Regarding claim 9, Hedtke discloses the liner guide (guide-921) is disposed in a direction routing the unsecured protective liner in a direction different from a direction of the wheel- balancing weights strip (material-908).
Regarding claim 10, Hedtke discloses the liner-removing tool (apparatus-106) further includes a sensor (assembly-919) located downstream of the liner peeler for sensing a presence of the protective liner.
	Regarding claim 11, Hedtke discloses the liner peeler is operatively connected to an actuator. (Enclosure-270 includes an actuator) (See paragraph 0081-0082)
	Regarding claim 12, Hedtke discloses the actuator includes a pneumatic 12cylinder. (Enclosure-270 includes an actuator) (See paragraph 0081-0082)
	Regarding claim 13, Hedtke discloses the actuator is disposed upstream from the liner-peeler (system-910 comprising: a liner-contacting portion (roller-912 and tensioner system-916). (Enclosure-270 includes an actuator) (See paragraph 0081-0082)
	Regarding claim 14, Hedtke discloses the liner-contacting portion (roller-912 and tensioner system-916) is adjacent to a wheel-balancing weight strip-cutter travel projection (edge-924).
	Regarding claim 15, Hedtke discloses a liner-cutting mechanism (blade-210) for cutting the removed protective liner in shorter portions thereof.
	Regarding claim 16, Hedtke discloses the wheel-balancing weight strip (material-908) with the protective layer (backing-904) secured thereon is configured to move toward the liner peeler (system-910 comprising: a liner-contacting portion (roller-912 and tensioner system-916).
	Regarding claim 17, Hedtke discloses a liner peeler (system-910) comprising: a body (See fig 9A-H) including a pivot portion (rollers) for pivoting the liner peeler between a liner-contacting position ((paragraph-0145 discloses a contact position detected by position sensor assembly-919),) and a liner-removing position (paragraph-0145 discloses a contact position detected by position sensor assembly-919); a liner-contacting portion (roller-912 and tensioner 
	Regarding claim 18, Hedtke discloses the pivot portion (rollers) includes a pivot axis perpendicular with the wheel-balancing weights strip (material-908).
	Regarding claim 19, Hedtke discloses the liner peeler (system-910) is operatively connected to an actuator (Enclosure-270 includes an actuator) for alternatively pivoting the liner peeler between the liner-contacting position and the liner-removing position. (See paragraph 0081-0082)
Allowable Subject Matter
Claims 3, 5-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts such as Hedtke fails to disclose the liner peeler further includes a concave portion on a side routing the unsecured protective liner or the liner peeler further includes a hook-like portion for engaging the protective liner.
Spaulding et al US 7931342 (hereinafter “Spaulding”) discloses an apparatus for dispensing a predetermined amount of adhesive weighted tape includes a controller adapted to receive a request for a desired amount of adhesive weighted tape and an elongated track member adapted to receive a supply of the adhesive weighted tape. A sensor is mounted adjacent a 
However, Spaulding fails to disclose the liner peeler further includes a concave portion on a side routing the unsecured protective liner or the liner peeler further includes a hook-like portion for engaging the protective liner.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855